Citation Nr: 1519496	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-15 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder (status postoperative residuals, fracture of the right femur with internal rod fixation, partial arthrofibrosis of the right knee and chondromalacia of the right patella).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The veteran had active service from August 26, 1974 to September 20, 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The case is now under the jurisdiction of the Reno, Nevada, RO.

The issue of service connection for a right knee disorder on de novo review is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2008 Board decision denied the Veteran's claim of service connection for a right knee disorder based essentially on a finding that such disability pre-existed, and was not aggravated by, his service. 

2.  Evidence received since the August 2008 Board decision suggests that the Veteran's right knee disorder may be related to his service; relates to an unestablished fact necessary to substantiate a claim of service connection for a right knee disorder; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right knee disorder may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition on the claim to reopen, no further discussion of the duties is necessary.

Generally, an unappealed rating decision on a claim is final based on the evidence of record when it was made, and the claim may not thereafter be reopened or allowed except as otherwise provided by law.  38 U.S.C.A. § 7105.  Decisions by the Board are final.  38 U.S.C.A. § 7104.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that whether new and material evidence raises a reasonable possibility of substantiating the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An August 2008 Board decision denied the claim of service connection for a right knee disorder because the evidence showed that a right knee disorder pre-existed, and was not aggravated by, the Veteran's service.

Evidence received in conjunction with the application to reopen includes two private medical statements dated in July 2011 which essentially opine that the residuals of right knee injury which existed prior to the Veteran's enlistment were aggravated during his period of active duty service.  See July 2011 statements from A.B.S., M.D. and J.Y., M.D.  The Board notes that the opinion from Dr. A.B.S. is similar to the opinion considered by the Board in the August 2008 decision (and Dr. A.B.S. had provided the February 2005 opinion considered by the Board in the August 2008 decision.)  However, the opinion is not cumulative.  In addition to attributing the Veteran's right knee disability to his three weeks of basic training, the February 2005 opinion from Dr. A.B.S. also noted that the Veteran's "industrial prolonged walking activities as a Security Agent have aggravated his knee as well."  In contrast, the July 2011 opinion from Dr. A.B.S. does not attribute his current disability to postservice activity.  Moreover, the opinion from Dr. J.Y. attributes the Veteran's current right knee disability to "running in the Armed Forces."  The Board finds the "new" opinions, in conjunction with the evidence of inservice treatment and the Veteran's statements of continuity of symptomatology since service, is "material," in that it relates to an unestablished fact necessary to substantiate the claim; that is, an in-service aggravation, and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal.


ORDER

The appeal seeking to reopen a claim of service connection for a right knee disability is granted.


REMAND

The reopening of a claim triggers VA's duty to assist by arranging for an examination to secure a nexus opinion.  The Veteran has not been afforded a VA examination that adequately addresses the nature and etiology of his right knee disability/disabilities.

Further, as the Veteran receives ongoing treatment for his right knee complaints and updated treatment records may contain pertinent information and are constructively of record, such records must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any (and all) providers of postservice evaluations or treatment he has received for his right knee disorder, and to provide releases for VA to secure complete clinical records from all private providers of such evaluations and treatment, to specifically include Drs. A.B.S. and J.Y.  The AOJ must secure the records from all providers identified and obtain updated records of all VA treatment the Veteran has received for his right knee complaints.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his right knee disability.  Copies of all pertinent records should be made available to the examiner.  Based on the examination and review of the record, the examiner should address the following: 

Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting right knee disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

The examiner must explain in detail the rationale for all opinions.  The rationale for any finding that the right knee disability was not incurred or aggravated in service must acknowledge that the disability was asymptomatic on service entry (was not noted on February 1974 pre-enlistment examination), but became symptomatic during service to the extent that it required medical discharge from service.

3.  Then, readjudicate the claim of service connection for a right knee disorder (status postoperative residuals, fracture of the right femur with internal rod fixation, partial arthrofibrosis of the right knee and chondromalacia of the right patella) on the merits considering all evidence of record.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


